Per Curiam.
The defendant Guy L. Clements has filed a motion for a rehearing in this case. The opinion heretofore filed herein on March 29, 1940 (137 Neb. 791, 291 N. W. 483) is modified so that the last sentence thereof shall read as follows:
“In addition thereto, equity and good conscience require that the executor account to the district court for such distributive share of William H. Berger, and, upon failure to do so, judgment shall be rendered in favor of the plaintiff and against the executor personally for an amount equal to the amount due on plaintiff’s judgment including accrued interest and costs, but in no event in an amount in excess of the distributive share of William H. Berger in the estate of George L. Berger, deceased.”
As so modified, the opinion is affirmed and the motion for a rehearing
Denied.